                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

DALE THOMAS BURNS,                               §
TDCJ No. 605373,                                 §
                                                 §
                      Petitioner,                §
                                                 §
v.                                               §          Civil Action No. 7:18-cv-021-O-BP
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                      Respondent.                §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. § 2254 in which Petitioner challenges

his conviction for unlawful possession of body armor and the resulting 33-year sentence. The United

States Magistrate Judge entered his Findings, Conclusions, and Recommendation in which he

recommends that the petition be denied. See ECF No. 18. Objections were filed by Petitioner. ECF

No. 21. The District Court reviewed de novo those portions of the Findings, Conclusions, and

Recommendation to which objection was made, and reviewed the remaining Findings, Conclusions,

and Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,

conclusions of law, and reasons for denial set forth in the Magistrate Judge’s Recommendation are

correct and they are hereby adopted and incorporated by reference as the Findings of the Court.

       Accordingly, the petition for writ of habeas corpus is DENIED.

       SO ORDERED this 28th day of May, 2019.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
